IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON             FILED
                            DECEMBER 1999 SESSION
                                                            February 10, 2000

                                                         Cecil Crowson, Jr.
STATE OF TENNESSEE,             *                      Appellate Court Clerk
                                       C.C.A. # W1999-00072-CCA-R3-CD

      Appellee,                 *      MADISON COUNTY
VS.                             *      Hon. Franklin Murchison, Judge

WANDA YVETTE BLEDSOE,           *      (Probation Revocation)

      Appellant.                *




For Appellant:                         For Appellee:

C. Michael Robbins                     Paul G. Summers
46 North Third Street                  Attorney General and Reporter
Suite 719
Memphis, TN 38103                      R. Stephen Jobe
(on appeal)                            Assistant Attorney General
                                       Criminal Justice Division
George Morton Googe                    425 Fifth Avenue North
District Public Defender               Nashville, TN 37243-0493
and
Vanessa D. King                        Donald H. Allen
Assistant Public Defender              Assistant District Attorney General
227 West Baltimore Street              State Office Building, Suite 201-A
Jackson, TN 38301                      Jackson, Tennessee 38302
(on appeal and at trial)



OPINION FILED:__________________________



AFFIRMED


GARY R. WADE, PRESIDING JUDGE
                                       OPINION

              The defendant, W anda Yvette Bledsoe, appeals the trial court's

revocation of her probation. The single issue for review is whether the trial court
abused its discretion.



              We find no error and affirm the judgment of the trial court.


              On April 14, 1998, the defendant entered pleas of guilt to eight counts

of forgery. Tenn. Code Ann. § 39-14-114. The trial court classified the defendant
as a Career Offender and imposed sentences of six years for each count, all to be

served concurrently. Her sentence was suspended and she was placed on

intensive probation conditioned upon 50 hours of community service, full-time
employment, random drug screening, regular meetings with her probation officer,

and payment of $200 per month until making full restitution in the amount of

$3,786.44. If the defendant paid her court costs and restitution installments within

the first year, she was to be transferred to regular probation.



              On August 20, 1998, a probation officer filed a notice of violation

charging that the defendant had failed to report to the office as required, had failed

to perform community service work, and had failed to pay her court costs, probation
fees, and restitution. Almost nine months later, the officer filed a second notice of

violation charging her with failure to perform community service, failure to pay her

court costs and restitution, and convictions for criminal impersonation and evading
arrest.



              At the probation revocation hearing, Robert Madden, the defendant's

probation officer, testified that the defendant was convicted of criminal
impersonation and evading arrest on March 25, 1999, and that she failed to report

the convictions. Madden also testified that the defendant had failed to report to the

probation office for the ten months preceding the probation revocation hearing and
had failed to pay any of her fees, court costs, or restitution within the 13 months


                                           2
after her convictions.



              Madden conceded that because he had been the defendant's
probation officer for only two or three weeks before the revocation hearing, his

knowledge of the violations was based on the information contained in the files,

rather than personal knowledge. He also testified that the defendant had two
probation officers before he was assigned and that one of the officers had visited

the defendant at her place of employment in June and July of 1998.



              The defendant's father, Merle Bledsoe, testified that the defendant

was "living in a fantasy world" where "things don't really register." He stated that he

believed she would benefit from counseling, that he would help with restitution, and
that he was otherwise willing to help her successfully complete her period of

probation.



              The defendant, age 37 at the time of the hearing, testified that she was

sorry "for not coming to court, and I know I haven't done right." She explained that
she had not paid her fees because she was waiting on her former probation officer

to contact her about a reduction in the monthly payment. She further explained that

she did not report to the probation office because her former probation officer
"would come to my job and he would call my job. . . . He knew my schedule, and I

thought we had a clear understanding." She stated that she worked everyday, "from

5:00 in the morning until 7:30 or 8:00 at night" and that she would "do everything
right" if given another chance. She claimed that she would pay her restitution in full

and that she knew people who were willing to help her pay.



              When a probation revocation is challenged, the appellate courts have
a limited scope of review. If the trial judge finds by a preponderance of the evidence

"that the defendant has violated the conditions of his probation," probation may be

revoked. Tenn. Code Ann. § 40-35-311(d). This decision to revoke a suspended
sentence rests in the sound discretion of the trial court. The Sentencing


                                           3
Commission Comments to Section 40-35-310 provide that "[u]pon revocation, the

original sentence imposed can be placed into effect." The determination by the trial

court, if conscientiously made, is entitled to affirmance; the record must merely
demonstrate that there is substantial evidence to support the trial court's

conclusions. State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see also

State v. Williamson, 619 S.W.2d 145, 147 (Tenn. Crim. App. 1981).


              On appeal, the findings of the trial court are entitled to the weight of a

jury verdict, and the defendant has the burden of demonstrating that the record
contains no substantial evidence to support the finding of the trial court that a

violation of the conditions of probation has occurred. State v. Harkins, 811 S.W.2d
79, 82 (Tenn. 1991); State v. Wall, 909 S.W.2d 8, 9-10 (Tenn. Crim. App. 1994).
Upon a violation of probation, "the trial judge shall have the right by order duly

entered upon the minutes of [the] court, to revoke the probation and suspension of

sentence and cause the defendant to commence execution of the judgment as

originally entered, or otherwise in accordance with § 40-35-310 . . . ." Tenn. Code

Ann. § 40-35-311(d).


              At the conclusion of the hearing, the trial judge ruled as follows:

              [The defendant has] these convictions that we've talked
              about, criminal impersonation and evading arrest, that
              she's committed while she's been on . . . intensive
              probation. . . . She didn't report the arrest; she's been an
              absconder, . . . hasn't reported since last year . . . .
              She's missed an untold number of court dates . . . just for
              no apparent reason. Of course, she hasn't paid anything
              on anything . . . . When you sum it up, Ms. Bledsoe is
              never going to . . . be able to handle probation. She's
              just not going to be able to do it . . . . [S]he's violated her
              probation in substantial ways . . . . I'll give her some
              credit for coming in here humbly, asking for some relief,
              but she's better off going to the Tennessee Department
              of Correction . . . . [T]hat's where she needs to be; she
              can't be handled on probation. She's proved that over a
              long, extended period of time, with repeated violations.
              And, she just can't handle probation.



              While the defendant claims that her extended work schedule
prevented her from being able to meet with her probation officer, she has not made


                                            4
a single payment toward her court costs, probation fees, or restitution. The record

demonstrates that she has failed to appear in court as required on at least two

occasions. There is proof in the record that when officers arrived to arrest the
defendant for failing to abide by the terms of her probation, she lied to the officers

about her identity and then ran into an office and locked the door. The officers

found the defendant hiding under a desk. This incident led to convictions for
criminal impersonation and evading arrest. The defendant did not report these

offenses to her probation officer. At the hearing, the defendant acknowledged that

she had violated the terms of her probation.


              Under these circumstances, the trial court cannot be held to have

abused its discretion by revoking probation.


              Accordingly, the judgment is affirmed.



                                          __________________________________
                                          Gary R. Wade, Presiding Judge

CONCUR:



_____________________________
John Everett W illiams, Judge


_______________________________
Norma McGee Ogle, Judge




                                           5